Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1-11, 13, 14 and 19 are rejected under 35 USC 103 as being unpatentable over GANDO et al (US PGPUB 2015/0292970 Al; hereinafter "GANDO"), in view of Ikehashi et al (US PGPUB 2019/0086377 A1 hereinafter "Ikehashi"). 
 	Regarding Claim 1; GANDO teaches a sensor (title and abstract), comprising:
 a sensor part including a first film (figures 1 and 7 a first thin-film dome 160 also see paragraphs 0022 and 0049); and
 a structure body including a second film (figures 1 and 7 a second thin-film dome 260 also see paragraphs 0022 and 0051), 
the first film (160) having a first density (figures 1, 7 and 9B also see paragraphs 0021, 0048 and 0057), and a first element (figure 7 element 100 also see paragraphs 0044 and 0051),
 the second film (260) having at least one of a second density (figures 1 and 7), or a second concentration of the first element (100), being greater than, the second density (figures 1 and 7) being greater than the first density (figures 1 and 7).  
GANDO fail to teach, a first concentration of;
However, Ikehashi teaches in [paragraphs 0043 and 0051 “the hydrogen concentration”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikehashi‘s phosphoric acid within Gsndo’s system in order to have high sensitivity and high detection accuracy. 
Regarding Claim 2; GANDO teaches, further comprising: 
a first member (100); and a second member (200) including a hole (figures 1 and 2 the through hole 60a also see paragraph 0035),
 the sensor part and the structure body (figures 1 and 7 also see paragraph 0022) being provided between the first member (100) and the second member (200),
 a distance between the hole (60a) and the sensor part being less than a distance between the hole and the structure body (figures 1 and 8).  
Regarding Claim 3; GANDO teaches, wherein
 the first member (100) includes a first surface (figure 1 and 7 a flat surface portion of the movable electrode 150 which is not labeled, also see paragraph 0021 and 0048) facing the second member (200), and
 the sensor part and the structure body (figures 1 and 7) are provided at the first surface (figures 1 and 7 the surface is not labeled).  
Regarding Claim 4; GANDO teaches, further comprising:
 a first member (100) including a first surface (not labeled); and 
a second member (200) including a second surface (not labeled) facing the first surface (not labeled), 
the second member (100) including a hole (60a), the structure body (figures 1 and 7) being provided at the second surface (not labeled), the sensor part being provided at the first surface (not labeled).  
Regarding Claim 5; GANDO fail to teach, wherein the sensor part overlaps the hole 3in a direction from the31 first member toward the second member, and
 the structure body does not overlap the hole in the direction.  
However, Ikehashi teaches in [paragraph 0034], wherein the sensor part overlaps the hole 3in a direction from the31 first member toward the second member, and
 the structure body does not overlap the hole in the direction.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikehashi‘s the structure within Gsndo’s system in order to have expressed by a singular form shall include the meaning of “more than one.
Regarding Claim 6; GANDO teaches, wherein 
at least one of the first member (100) or the second member (200) includes a side portion, and
 at least a portion of the structure body is between the sensor part and the side portion (figures 1 and 7 also see paragraph 0022).  
Regarding Claim 7; GANDO teaches, wherein
 at least a portion of the sensor part is between a portion of the structure body and an other portion of the structure body (see figure 7 also see paragraph 0046).  
Regarding Claim 8; GANDO teaches, comprising: 
a plurality of the structure bodies (see figures 1, 7 and 9),
 the plurality of structure bodies including a first structure body (100) and a second structure body (200),
 at least a portion of the sensor part being between the first structure body and the second structure body (see figures 1, 7 and 9 also see paragraph 0048).  
Regarding Claim 9; GANDO teaches, wherein
 the plurality of structure bodies further includes a third structure body and a fourth structure body, and
 at least a portion of the sensor part is between the third structure body and the fourth structure body in a direction crossing a direction from the first structure body toward the second structure body (see figures 7 and 9).  
Regarding Claim 10; GANDO teaches, wherein
 the first film (100) includes a second element and a third element (figures 7 and 9 also see paragraph 0048),
GANDO fail to teach, the second element includes at least one selected from the group consisting of Pd, Pt, and Au, and 
the third element includes at least one selected from the 32 group consisting of Si, P, and B.  
However, Ikehashi teaches, the second element includes at least one selected from the group consisting of Pd, Pt, and Au (figure 1 also see paragraph 0047), and 
the third element includes at least one selected from the 32 group consisting of Si, P, and B (figure 1 also see paragraph 0049).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikehashi‘s materials within Gsndo’s system in order to have desire material on each elements for the hydrogen occlusion layer.
Regarding Claim 11; GANDO fail to teach, wherein
 the first film further includes a fourth element, and
 the fourth element includes at least one selected from the group consisting of Cu, Ag, Ni, Fe, and Cr.   
However, Ikehashi teaches, wherein
 the first film further includes a fourth element, and
 the fourth element includes at least one selected from the group consisting of Cu, Ag, Ni, Fe, and Cr (figure 1 also see paragraphs 0047 and 0049).   
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikehashi‘s materials within Gsndo’s system in order to have desire material on each elements for the hydrogen occlusion layer.
Regarding Claim 13; GANDO fail to teach, However, wherein
 a sensor signal output from the sensor part changes according to a concentration of the first element included in a gas at a periphery of the sensor part.  
 However, Ikehashi teaches in [paragraphs 0043 and 0051 “the hydrogen concentration”], wherein a sensor signal output from the sensor part changes according to a concentration of the first element included in a gas at a periphery of the sensor part (figure 5 also see paragraph 0060).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikehashi‘s phosphoric acid within Gsndo’s system in order to have high sensitivity and high detection accuracy. 
Regarding Claim 14; GANDO teaches, wherein the structure body includes a heater [see paragraphs 0037 and 0038].  
Regarding Claim 19; A method for calibrating a sensor,
 the sensor (figure 1 pressure sensor also see paragraphs 0016 and 0017) including 
a sensor part including a first film (figures 1 and 7 a first thin-film dome 160 also see paragraphs 0022 and 0049), and
 a structure body including a second film (figures 1 and 7 a second thin-film dome 260 also see paragraphs 0022 and 0051), the first film (160) having a first density (figures 1, 7 and 9B also see paragraphs 0021, 0048 and 0057), and a first element (figure 7 element 100 also see paragraphs 0044 and 0051),
 the second film (260) having at least one of a second density (figures 1 and 7), or a second concentration of the first element (100), being greater than, the second density (figure 1 and 7) being greater than the first density (figures 1 and 7), 
the method comprising:
 causing the first element (100) to be released from the second film (260) of the sensor; and
 calibrating an output (figure 2 also see paragraph 0023) obtained from the sensor part when the first element (100) is released.
GANDO fail to teach, a first concentration of;
 However, Ikehashi teaches in [paragraphs 0043 and 0051 “the hydrogen concentration”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Ikehashi‘s phosphoric acid within Gsndo’s system in order to have high sensitivity and high detection accuracy. 
Claims 12 is rejected under 35 USC 103 as being unpatentable over GANDO et al (US PGPUB 2015/0292970 Al; hereinafter "GANDO"), in view of Ikehashi et al (US PGPUB 2019/0086377 A1 hereinafter "Ikehashi"), in further view of HAYASHI (US PGPUB 2019/0162694 A1 ). 
Regarding Claim 12;  GANDO in view of Ikehashi fail to teach, wherein the first film is amorphous and the second film includes a crystal, or
 the second film has a higher crystallinity than a crystallinity of the first film.  
However, HAYASHI teaches, wherein the first film is amorphous and the second film includes a crystal (figure 1 also see paragraphs 0035 and 0036), or
 the second film has a higher crystallinity than a crystallinity of the first film (figure 1 also see paragraphs 0042 and 0047).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use HAYASHI‘s materials within Gando in view of Ikehashi’s system in order to have an excellent gas sensor. 
Claims 15 - 18 are rejected under 35 USC 103 as being unpatentable over GANDO et al (US PGPUB 2015/0292970 Al; hereinafter "GANDO"), in view of Aldridge et al (US PGPUB 2003/0182988 A1 hereinafter "Aldridge"). 
Regarding Claim 15; GANDO fail to teach, further comprising:
 a controller,
 the controller including a heater circuit electrically connected to the heater,
 the heater circuit being configured to supply a current to the heater,
 the second film releasing the first element when a current is supplied to the heater
  However, Aldridge teaches, further comprising:
 a controller (figures 1 and 2 control circuit 14 also see paragraph 0036),
 the controller including a heater circuit (figures 2 and 4 heater 44 also see paragraph 0044) electrically connected to the heater (44),
 the heater circuit (44) being configured to supply a current to the heater [paragraph 0044],
 the second film releasing the first element when a current is supplied to the heater (44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Aldridge‘s controller within Gando’s system in order to have a control which passageway gas flows through the sample gas is to flow between the gas inlet and gas outlet. 
Regarding Claim 16; GANDO teach, wherein
 the sensor part includes a first electrode (figure 1 first electrode 20 also see paragraph 0018) and a second electrode (figure 1 second electrode 50 also see paragraph 0019),
GANDO fail to teach; the controller includes a detection circuit electrically connected to the first and second electrodes,
 the detection circuit is configured to output a detection33 signal, and 
the detection signal changes according to a concentration of the first element included in a gas at a periphery of the sensor part.  
However, Aldridge teaches, wherein
the controller (14) includes a detection circuit electrically connected to the first and second electrodes,
 the detection circuit is configured to output a detection33 signal, and 
the detection signal changes according to a concentration of the first element included in a gas at a periphery of the sensor part (figure 2 also see paragraphs 0037 and 0038).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Aldridge‘s controller within Gando’s system in order to have a control which passageway gas flows through the sample gas is to flow between the gas inlet and gas outlet. 
Regarding Claim 17; GANDO teach, wherein a distance between the first electrode (20) and the second electrode (50) changes, 
GANDO fail to teach; according to the concentration of the first element included in the gas at the periphery of the sensor part.  
However, Aldridge teaches, according to the concentration of the first element included in the gas at the periphery of the sensor part (figure 2 also see paragraphs 0037 and 0038).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Aldridge‘s controller within Gando’s system in order to have a control which passageway gas flows through the sample gas is to flow between the gas inlet and gas outlet. 
Regarding Claim 18; GANDO fail to teach, wherein
 the controller includes a control circuit, and
 the control circuit causes the detection signal to be output from the detection circuit by calibrating a signal obtained from the first and second electrodes when the first element is released.  
However, Aldridge teaches, wherein
 the controller includes a control circuit (14), and
 the control circuit (14) causes the detection signal to be output from the detection circuit by calibrating a signal obtained from the first and second electrodes when the first element is released (figure 7 and 15 also see paragraph 0049).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Aldridge‘s controller within Gando’s system in order to have a control which passageway gas flows through the sample gas is to flow between the gas inlet and gas outlet. 
   	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856